Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-12 are allowed.
The closest prior art, Yamamoto et al. (US Patent #8,495,325), discloses “a source storage subsystem including a source port and a migration source logical unit capable of storing data; a target storage subsystem including a target port and a migration target logical unit capable of storing the data migrated from the migration source logical unit via a data line for coupling to the source storage subsystem; a host computer including a host port and being capable of forming an access path for transmitting and receiving data to and from the migration source logical unit or the migration target logical unit via the host port and the source port or the target port; a management computer managing the source and target storage subsystems and the host computer”. 
However, the prior art differs from the present invention because the prior art fails to disclose “the storage control unit includes a first storage control unit and a second storage control unit,Page 5 of 9Serial No. 17/208,129 Amendment filed May 12, 2022 Responsive to Office Action mailed March 3, 2022the first storage control unit and the second storage control unit are connected to a host and the storage drive, the first storage control unit uses a first data format, the second storage control unit uses a second data format, the storage control unit converts the copied data management information so that the second storage control unit using the second data format accesses the data stored in the storage drive in the first data format”.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 11 and 12 identify the distinct features “the storage control unit includes a first storage control unit and a second storage control unit,Page 5 of 9Serial No. 17/208,129 Amendment filed May 12, 2022 Responsive to Office Action mailed March 3, 2022the first storage control unit and the second storage control unit are connected to a host and the storage drive, the first storage control unit uses a first data format, the second storage control unit uses a second data format, the storage control unit converts the copied data management information so that the second storage control unit using the second data format accesses the data stored in the storage drive in the first data format", which are not taught or suggested by the prior art of records.
Claims 1-12 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-12 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135